Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 07, 2015

The Court of Appeals hereby passes the following order:

A15D0373. STEPHAINE CHATMAN v. THE STATE.

      Stephaine Chatman pled guilty to misdemeanor obstruction of an officer. She
moved to vacate her conviction, filing both a “Motion in Arrest of Judgment” and a
“Motion to Supplement/Reconstruct Plea Agreement.” In both she argues that her
plea should be set aside for a number of reasons, including the fact that she was
coerced into entering the plea. The trial court denied both motions, and Chatman filed
an application for discretionary appeal in the Supreme Court, which transferred the
case to us.
      Here, Chatman’s motion in arrest of judgment can be construed as a motion to
withdraw her plea, and both an order denying a motion to withdraw a guilty plea and
an order denying a motion in arrest of judgment are directly appealable. Smith v.
State, 283 Ga. 376 (659 SE2d 380) (2008); Lay v. State, 289 Ga. 210, 211 (2) (710
SE2d 141) (2011). This Court will grant an otherwise timely discretionary application
if the lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j).
Accordingly, Chatman’s application is GRANTED. She shall have ten days from the
date of this order to file a notice of appeal with the trial court, if she has not already
done so. See OCGA § 5-6-35 (g). The clerk of the trial court is directed to include
a copy of this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     05/07/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.